Counsel for the governor moves this court to affirm the judgment of the lower court for the reason that no briefs have been filed as provided for in section 1, rule 4, of this court, adopted July 1, 1909.
It appears that the petition in error was filed in this court on December 4, 1908, and that this case was submitted in its regular order on the docket of this court. Section 1 of rule 4 is as follows:
"In each cause filed in this court, counsel for plaintiff in error shall, unless otherwise ordered by the court, serve his brief upon the Attorney General within forty days after filing his petition in error and shall at the same time file ten copies of said brief with the clerk of this court, and the Attorney General shall, unless otherwise directed by the court, have thirty days after service on him of plaintiff in error's brief in which to serve and file his answer briefs. The briefs are not required to be printed, but when so desired may be printed. Proof of service of briefs may be filed with the clerk of this court within ten days after service."
No briefs on part of plaintiff in error having been filed as required by the rules of this court, and no fundamental error appearing of record, the motion to affirm must be sustained. Beltv. State, 2 Okla. Cr. 705, 103 P. 1069.
The judgment of the lower court is affirmed.
FURMAN, PRESIDING JUDGE, and DOYLE, JUDGE, concur. *Page 393